Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
REASON FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitation of the use of: “updating said record to include said users’ interactions with email for times subsequent to said defined period, thereby maintaining an updated record, utilizing said updated record to create an updated database of the expected current interactions of one with an incoming email, generating a plurality of simulated virtual users that are configured to act as additional, email recipients for said email campaign and provide feedback on said email deliverability achieved by said email campaign, utilizing said updated database to generate a plurality of current behavior profiles, one of which is assigned to each of said plurality of simulated virtual users, and wherein each of said plurality of current behavior profiles includes a probability of a specific email activity occurring for a received email: creating a plurality of user profiles, and wherein one of said plurality of user profiles is assigned to each of said plurality of simulated virtual users; creating a plurality of personal email accounts, and assigning one that includes an inbox to each of said plurality of simulated virtual users” as stated in claims 1, 7, and 14.  This limitation, in conjunction with other limitation in the independent claims, is not specifically disclosed or remotely suggested in the prior art or record.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.